Citation Nr: 0211243	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1.  Entitlement to service connection for residuals of a 
right elbow fracture.

2.  Entitlement to an initial compensable evaluation for 
residuals of fracture of the right fifth metacarpal.

3.  Entitlement to an initial compensable evaluation for 
residuals of anal fistulectomy.

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
April 1971 and from November 1974 to December 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO granted service 
connection for residuals of a right metacarpal fracture and 
for residuals of an anal fistulectomy, rating each as zero 
percent disabling.  The RO also, in pertinent part, denied 
service connection for residuals of an injury to the right 
arm (described as a right elbow fracture).  

The Board is undertaking additional development on the matter 
of entitlement to service connection for post-traumatic 
stress disorder, under Chapter 31 of Title 38, United States 
Code, pursuant to authority granted by 67 Fed. Reg. 3,009, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.

Review of the claims file discloses that, in an October 1999 
statement, the veteran expressly indicated that he wished to 
disagree with the rating decision of August 1999 regarding 
several issues, including "SERVICE CONNECTION FOR RIGHT 
ELBOW FRACTURE."  However, the December 1999 statement of 
the case (SOC) did not address the matter of service 
connection for a right elbow fracture or injury.  The Board 
construes the veteran's statement as a timely notice of 
disagreement (NOD).  Under Manlincon v. West, 12 Vet. App. 
238 (1999), the Board is required to remand any issue as to 
which an NOD has been filed and an SOC has not been issued.  
However, in light of the evidentiary development being 
undertaken by the Board on another issue, as noted above, we 
will defer action on the Manlincon issue until the additional 
development is complete.


FINDINGS OF FACT

1. The veteran's service-connected residuals of fracture of 
the right fifth metacarpal are manifested by complaints of 
pain, but without clinical evidence of limitation of 
motion, extremely unfavorable ankylosis, or amputation. 

2. The veteran's service-connected residuals of anal 
fistulectomy are shown to be manifested by complaints of 
itching, slight daily leakage, and occasional blood in the 
toilet and stool.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for 
residuals of fracture of the right fifth metacarpal have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); Pub. L. No. 106, 475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified at 38 U.S.C.A. § 51107(b)); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5227 (2001); 66 
Fed. Reg. 45,620, 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).

2. Giving the benefit of the doubt to the veteran, the 
criteria for a 10 percent evaluation for residuals of anal 
fistulectomy have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); Pub. L. No. 106, 475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C.A. 
§ 51107(b)); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.114, 
Diagnostic Codes 7332, 7335 (2001); 66 Fed. Reg. 45,620, 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When he was examined for enlistment into service in May 1969, 
the veteran's genitourinary, gastrointestinal, and 
musculoskeletal systems and upper extremities were reported 
as normal, and he was found qualified for active service.

Service medical records dated from July 1976 to March 1977 
indicate that the veteran complained of rectal bleeding.  In 
January 1977, a fissure ani in the posterior midline was 
noted, and was thought to explain the veteran's bleeding.  
Findings of a barium enema were normal, and a chronic anal 
fissure was diagnosed.  He underwent an anal fissurectomy in 
February.  In March 1977, the veteran was described as 
essentially healed, and returned to full duty.  A December 
1979 report of medical history reflects the veteran's 1977 
anal fissurectomy, with no sequelae.

According to a March 1980 clinical entry, the veteran was 
seen for reevaluation of a fracture of a right metacarpal.  
His cast appeared too tight, and he complained that his thumb 
was numb.  Decreased right thumb circulation was noted as due 
to the cast.  A short arm cast and splint replaced the tight 
cast.  The veteran's cast was removed several weeks later, in 
April 1980.  According to that clinical entry, the right 
fifth digit was nontender, with full active range of motion.  
X-rays revealed that the fracture line persisted.  The 
assessment was nonunion, and the veteran was advised to wear 
a splint for the next week and then return to the clinic.

A June 1980 medical examination report indicates that the 
veteran's genitourinary, gastrointestinal, and 
musculoskeletal systems and upper extremities were normal, 
and that he was status post anal fistulectomy.

Post service, VA and non-VA medical records, dated from 1997 
to 2001, are associated with the claims file.

Private community health center records, dated from February 
1997 to March 1999, indicate that, in December 1997, the 
veteran experienced urinary incontinence, and previously had 
undergone a digital rectal examination and possibly a 
colonoscopy.  No urinary or stool blood was noted.  On 
examination, his abdomen was soft, flat, and nontender, with 
no mass or organomegaly.  The veteran declined a digital 
rectal examination, since it had been recently done.  

When seen at the private community health center in March 
1998, the veteran said he had experienced rectal bleeding for 
two years but had not mentioned it to anyone.  He reported 
that he had undergone a fistulectomy for bright red bleeding 
in service, and said the bleeding had resumed about one year 
later.  It was ordinarily bright red blood on stool and in 
the toilet.  It was not painful (it was noted that the 
veteran denied pain with the fissure by history).  He did not 
feel, and had no history of hemorrhoids.  His ordinary 
elimination pattern was two to three soft stools per day.  
Bleeding occurred only intermittently, as far as he knew.  
Approximately one year earlier, he had what sounded like a 
colonoscopy and was advised that he was at high risk for 
colon cancer.  On examination, the veteran's abdomen was 
soft, flat, and nontender, with no masses.  The assessment 
was rectal bleeding by history.

When seen in April 1998, the veteran still had rectal 
bleeding that occurred with approximately one stool every 
couple of weeks and appeared to be some bright red blood, a 
small amount, mixed into formed stool.  It was never 
diarrheal, never mucous, and never painful, but the veteran 
experienced some itching.  He had no lumps or bulges.  He 
wondered if it was due to a very odd rectal surgery in 
service.  On examination, his abdomen was soft, flat, and 
nontender, and there were no masses.  The veteran absolutely 
declined a rectal examination.  The pertinent assessment was 
history of intestinal polyps and occasionally rectal blood.  

In December 1998, private medical records indicate that the 
veteran suffered a myocardial infarction.

In a March 1999 written statement, the veteran reported that 
he experienced "continuous" bleeding three times a month 
due to his anal fistulectomy.

The veteran underwent VA examination in May 1999.  According 
to the examination report, the veteran is right-handed.  It 
was noted that he had an anal fistulectomy in 1995.  He had 
lower gastrointestinal bleeding, with bright red blood in the 
stool, and still got bright red blood in the toilet water 
about once a week.  He had undergone a colonoscopy 
approximately four years before.  His appetite was good and 
his weight was stable.  His bowel movements were currently 
normal.  He had a history of alcoholism but said he had been 
abstinent for the past three years.  It was further noted 
that the veteran had suffered a right arm injury that 
occurred in approximately 1980, when he fractured an elbow 
when he fell down a ladder on a ship.  He said he did not 
have surgery, but was put in a cast.  The veteran reported 
that it healed well, denied any residual sequelae, and said 
there was no numbness or tingling in the right hand.

On examination, the veteran was observed to be a thin, 
anxious man.  He was a very poor historian but was quite 
cooperative as a patient.  His abdomen was soft with no 
guarding, rebound, masses, or hepatosplenomegaly.  External 
hemorrhoids were noted around the anal orifice.  These were 
nonthrombosed and nontender.  There was no seepage.  The 
right elbow had full range of motion.  There was no 
tenderness to palpation.  Sensory and motor examination of 
the right hand and wrist was entirely normal.  The pertinent 
assessment was history of anal fistulectomy with current 
evidence of external hemorrhoids on clinical examination, and 
history of fracture of the right elbow, resolved with no 
residual sequelae.  The VA examiner specifically noted that 
the veteran did not have any pain, weakness, fatigue, or 
incoordination involving his right elbow.

In his notice of disagreement received at the RO in November 
1999, the veteran reported that his anal fistulectomy had 
continued to bother him since his discharge from service.  He 
itched constantly, and spotted some red blood that was not a 
daily occurrence but was annoying.  In his December 1999 
substantive appeal, the veteran reported that he experienced 
daily leakage when he used the bathroom, and did not wear 
protective clothing because the leakage occurred only when he 
went to the bathroom.  He said the bleeding was bothersome 
and occurred daily.  The veteran also reported constant pain 
associated with his right metacarpal fracture.  He was able 
to grasp things with the right hand, but had to use his left 
hand to secure an object.  The veteran said cold weather 
bothered his hand, and he believed he had arthritis in his 
right hand.  He stated that he had a hard time writing.

At his October 2000 personal hearing at the RO, the veteran 
testified that, ever since his anal fistulectomy in service, 
he had experienced a little leakage daily, but some times 
more than usual.  He experienced "bright red" in his 
stools, approximately two or three times a week, with slight 
daily leakage, and had pain and itching.  He said he would 
just change his clothing, but did not seek treatment for the 
symptoms.  As to his right little finger, the veteran said it 
hurt every so often, but especially in cold weather, when his 
knuckles also hurt.  He reported limitation of motion and was 
unable to touch his palm or make up a fist.  He had pain 
mostly when it was cold or when he picked up an object the 
wrong way.

According to February and March 2001 VA outpatient records, 
examination of the veteran's abdomen showed it was soft with 
no masses palpable, no rebound rigidity, and positive bowel 
sounds.  In March 2001, it was noted that examination of both 
upper extremities proximally and distally were within normal 
limits, and sensory and motor examination findings were 
normal.  The veteran's hands and joints did not reveal 
evidence of swelling.  Diagnoses included benign colon 
polyps, status post removal.

II.  Analysis

A.  Preliminary matters - Veterans Claims Assistance Act

The appellant has requested compensable evaluations for 
residuals of a fracture of the right fifth metacarpal and an 
anal fistulectomy.  Before addressing these issues, the Board 
notes that, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2001)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi,  No. 00-156 (U.S. 
Vet. App. July 10, 2002) (per curiam) (holding that a remand 
for the Board to consider the matters on appeal in light of 
the VCAA sections codified at sections 5102, 5103 and 5103A 
is not required).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examination obtained May 1999 fulfilled these 
criteria.

The Board finds that the requirements of the VCAA have been 
substantially satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case and supplemental statement of the case, issued in 
December 1999 and February 2002, respectively, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
compensable evaluations.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). Further, in a 
February 2002 letter, the RO advised the veteran of the 
Veterans Claims Assistance Act and the new duty-to-assist 
regulations.  See Quartuccio v. Principi, 16 Vet. App, 183, 
187 (2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).  A 
copy of that letter was also sent to the veteran's accredited 
service representative.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  The VA medical examination obtained in May 1999 
that is described above met this obligation.  Thus, the Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed, and that the appellant will not be 
prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding his claim for 
compensable evaluations for residuals of a fracture of the 
right fifth metacarpal and an anal fistulectomy.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2001).  The Board attempts to determine 
the extent to which each particular service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999). 

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service- 
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59.  The intent of 
the rating schedule is to recognize painful motion or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

1.  Compensable Evaluation for Residuals of Fracture
of Right Fifth Metacarpal

The Board observes that, effective August 26, 2001, changes 
were made to the rating schedule with respect to the 
evaluation of ankylosis and limitation of motion of digits of 
the hands.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  
However, these changes did not alter the rating criteria or 
the percentage evaluations assigned for ankylosis of the ring 
or little finger.  A version either more or less favorable to 
the veteran is therefore not present in this case.  See 
Karnas v. Derwinski, 1 Vet. App. at 312-13.

The veteran's service-connected right hand disability has 
been assigned a non-compensable evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5227.  Under that code, favorable 
or unfavorable ankylosis of the right fifth (major) finger is 
rated as noncompensably disabling.  Extremely unfavorable 
ankylosis of the right fifth finger may be rated as an 
amputation and rated under DC 5156.  Under the provisions of 
DC 5156, a 10 percent rating will be assigned for amputation 
of the fifth finger without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto.  A 
regulatory note following DC 5219 states that extremely 
unfavorable ankylosis of a finger exists if all the joints of 
the finger are ankylosed in extension or in extreme flexion, 
or if there is rotation and angulation of bones.  38 C.F.R. § 
4.71a, DC 5219, Note (a) (2001).

The Board has reviewed the entire medical history pertaining 
to the service-connected residuals of the right fifth 
metacarpal fracture, and concludes that the current residuals 
of this injury have been appropriately assigned a 
noncompensable rating by the RO.  Although many of the 
veteran's complaints variously refer to the right little 
finger and the arm, he has been service-connected only for 
residuals of a fracture of the right fifth metacarpal.  
Therefore, findings relative to the right arm and fingers 
must be dissociated from findings involving the fifth 
metacarpal, except to the extent they are directly 
attributable thereto.

Although the veteran has complained of pain in cold weather 
in the area of the fifth metacarpal of the right hand, the 
evidence reveals no evidence of deformity, swelling, or 
limitation of motion.  VA examination in May 1999 found 
specifically that the veteran had normal sensory and motor 
examination of the right hand and wrist.  The VA examiner 
diagnosed a history of fracture of the right elbow with no 
residual sequelae.  The VA specifically noted that the 
veteran did not have any pain, weakness, fatigue, or 
incoordination involving his right elbow.  The March 2001 VA 
outpatient record reflects findings of upper extremities, 
proximally and distally, within normal limits.

The Board acknowledges the veteran's subjective complaints of 
pain in the area of the right fifth metacarpal, but finds 
that pain alone, with complete absence of limitation of 
motion, is not sufficient to permit a compensable rating 
according to the Rating Schedule.  Therefore, without any 
evidence whatsoever of ankylosis, let alone extremely 
unfavorable ankylosis, which might permit an evaluation under 
an analogy to amputation, a compensable evaluation is not 
warranted under current regulations.  Because there is no 
approximate balance of positive and negative evidence on the 
merits, the benefit of the doubt may not be considered under 
38 U.S.C.A. § 5107.

2.  Compensable Evaluation for Residuals of Anal Fistulectomy

The veteran's residuals of anal fistulectomy were assigned a 
noncompensable evaluation under Diagnostic Code 7335.  An in 
ano, or anal, fistula is rated as for impairment of sphincter 
control.  Id.  Rectum and anus impairment of sphincter 
control with complete loss of sphincter control warrants a 
100 percent evaluation.  See 38 C.F.R. § 4.114, DC 7332.  
Rectum and anus impairment of sphincter control with 
extensive leakage and fairly frequent involuntary bowel 
movements warrants a 60 percent evaluation.  Id.  Rectum and 
anus impairment of sphincter control with occasional 
involuntary bowel movements necessitating wearing of a pad 
warrants a 30 percent evaluation.  Id.  Rectum and anus 
impairment of sphincter control, constant slight or with 
occasional moderate leakage, warrants a 10 percent 
evaluation.  Id.  Healed or slight impairment of sphincter 
control without leakage warrants a noncompensable evaluation.  

In light of the above, and with consideration the doctrine of 
reasonable doubt, the Board will exercise our discretion to 
conclude that the noncompensable evaluation is not 
sufficient, since the veteran has described experiencing 
slight daily leakage and weekly red blood in his stool and in 
the toilet.  Private medical records, dated from December 
1997 to April 1998, reflect the veteran's complaints of 
unreported rectal bleeding for two years that was 
intermittent and not painful.  Findings of the May 1999 VA 
examination revealed external hemorrhoids around the anal 
orifice that were nontender and nonthrombosed with no 
seepage.

In his oral and written statements, the veteran has reported 
slight daily leakage and occasional rectal bleeding.  
Therefore, the Board concludes that the evidence is in 
relative equipoise as to whether there is constant slight or 
occasional moderate leakage as required for a 10 percent 
rating under DC 7332.  Overall, the evidence shows that there 
is a question as to which of the two evaluations should 
apply, since the current level of disability approximates the 
criteria for a compensable rating.

Even though the Board has determined that a compensable 
rating of 10 percent is warranted in this case, there is not 
a question as to whether the 30 percent rating should be 
assigned.  First, we have so determined by giving the benefit 
of the doubt to the veteran.  Second, given the available 
diagnostic codes, the disability picture is comparable to 
constant slight or occasional moderate leakage, but the 
degree of disability as demonstrated by the findings on 
examination does not appear to approximate the type or degree 
that would have resulted from occasional involuntary bowel 
movements necessitating the wearing of a pad.  In fact the 
medical evidence is devoid of any reference to the veteran 
wearing a pad.  Therefore, the 10 percent rating, and no 
more, is appropriate under the facts of this case.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schrafrath v. Derwinski, supra.  After a careful review of 
the available diagnostic codes and the medical evidence of 
record, the Board finds that codes other than DC 7332 do not 
provide a basis to assign an evaluation higher than the 
compensable 10 percent rating assigned by this decision.  

In view of the above, the Board finds that the application of 
the benefit of the doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) (both old and new versions) is appropriate in this 
case.  As stated, the level of disability is approximately 
commensurate with a 10 percent rating under Diagnostic Code 
7332, and the appeal is granted to this extent.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
anal fistulectomy disability, as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time since the veteran filed his original claim 
for service connection has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board.


ORDER

A compensable rating is denied for residuals of a fracture of 
the right fifth metacarpal.

A 10 percent evaluation is granted for an anal fistulectomy, 
subject to the laws and regulations governing the award of 
monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



